In an action to recover money due and payable under an installment contract, promissory note and guarantees, the corporate defendants appeal from an order of the Supreme Court, Nassau County, dated June 30, 1977, which struck their answer and counterclaim and granted judgment in plaintiff’s favor against them. Appeal dismissed, with $50 costs and disbursements. No appeal lies from an ex parte order (see Matter of City of New York v Every, 231 App Div 576, 580). Appellants may, if they be so advised, move at Special Term, upon notice to plaintiff, to vacate the order and the judgment entered thereon (Matter of City of New York v Every, supra). Damiani, J. P., Gulotta, Cohalan and Margett, JJ., concur.